     Case 1:20-cv-00884-DAD-EPG Document 17 Filed 12/16/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KYLE PETERSEN,                                     No. 1:20-cv-00884-DAD-EPG
12                      Plaintiff,
13           v.                                         ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR RECONSIDERATION
14   ANTHONY SIMS, JR.,
                                                        (Doc. No. 16)
15                      Defendant.
16

17           Plaintiff Kyle Petersen is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action brought pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S.

19   388 (1971). The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

20   636(b)(1)(B) and Local Rule 302.

21           Before the court is plaintiff’s motion for reconsideration of the undersigned’s November

22   23, 2020 order (Doc. No. 15) adopting the assigned magistrate judge’s September 2, 2020

23   findings and recommendations (Doc. No. 10). (Doc. No. 16.) In that order, the court stayed this

24   action pending resolution of plaintiff’s appeal to the Ninth Circuit from the judgment of

25   conviction in his criminal case. (Doc. No. 15.) In particular, the court found the issues presented

26   to the Ninth Circuit in that appeal were relevant to the claims plaintiff brings in this civil action

27   concerning the search of his cellular phones in the investigation of his criminal case. (Id. at 2.)

28   /////
                                                        1
     Case 1:20-cv-00884-DAD-EPG Document 17 Filed 12/16/20 Page 2 of 3


 1          In his motion for reconsideration, plaintiff contends that the court should reconsider its

 2   order staying the action. However, none of plaintiff’s arguments address the applicable legal

 3   standards governing motions for reconsideration. (Doc. No. 16 at 2–3.)

 4          Federal Rule of Civil Procedure 60(b) provides that “the court may relieve a party . . .

 5   from a final judgment, order, or proceeding for the following reasons: (1) mistake, inadvertence,

 6   surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable diligence,

 7   could not have been discovered in time to move for a new trial under Rule 59(b); . . . or (6) any

 8   other reason justifying relief.” Fed. R. Civ. P. 60(b). “A motion for reconsideration should not

 9   be granted, absent highly unusual circumstances, unless the district court is presented with newly

10   discovered evidence, committed clear error, or if there is an intervening change in the controlling

11   law,” and it “may not be used to raise arguments or present evidence for the first time when they

12   could reasonably have been raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos

13   Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotation marks and citations

14   omitted). In seeking reconsideration of an order, Local Rule 230 requires a party to show “what

15   new or different facts or circumstances are claimed to exist which did not exist or were not shown

16   upon such prior motion, or what other grounds exist for the motion.” L.R. 230(j)(3).

17          “A party seeking reconsideration must show more than a disagreement with the Court’s

18   decision, and recapitulation” of that which was already considered by the court in rendering its

19   decision.” United States v. Westlands Water Dist., 134 F. Supp. 2d 1111, 1131 (E.D. Cal. 2001).

20   To succeed, a party must set forth facts or law of a strongly convincing nature to induce the court
21   to reverse its prior decision. See Kern-Tulare Water Dist. v. City of Bakersfield, 634 F. Supp.

22   656, 665 (E.D. Cal. 1986), rev’d in part on other grounds, 828 F.2d 514 (9th Cir. 1987).

23          Here, plaintiff provides no justification for reconsideration of the court’s prior order.

24   Plaintiff contends that the court “misunderstands the arguments on appeal,” arguing that the

25   issues presented in his appeal of his criminal conviction before the Ninth Circuit are irrelevant to

26   his claims in this action concerning the search of his cellular phones in the investigation of the
27   underlying criminal case brought against him. (Doc. No. 16 at 1–2.) The court has already

28   considered this argument in its prior order, finding that “the issue [to be] decided by the Ninth
                                                       2
     Case 1:20-cv-00884-DAD-EPG Document 17 Filed 12/16/20 Page 3 of 3


 1   Circuit—whether the forensic images from plaintiff’s cell phones were obtained in violation of

 2   the Fourth Amendment and should be suppressed in the criminal case—is clearly relevant to

 3   resolution of this civil action.” (Doc. No. 15 at 2.) In the present motion, plaintiff simply

 4   reiterates the same arguments he presented in his objections to the findings and recommendations

 5   (Doc. No. 14), but provides no new factual allegations or legal arguments.

 6          Accordingly,

 7          1.      Plaintiff’s motion for reconsideration (Doc. No. 16) is denied;

 8          2.      This case shall remain stayed pending resolution of plaintiff’s appeal from the

 9                  judgment of conviction in his criminal case; and

10          3.      This case is referred back to the assigned magistrate judge for further proceedings

11                  when appropriate.

12   IT IS SO ORDERED.
13
        Dated:     December 15, 2020
14                                                         UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
